  Case 20-33397-KLP                     Doc 5 Filed 08/13/20 Entered 08/14/20 00:21:39                                   Desc Imaged
                                             Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Mary M Dudley                                                     Social Security number or ITIN        xxx−xx−3694
                      First Name   Middle Name   Last Name                              EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of Virginia
                                                                                        Date case filed for chapter 7 8/10/20
Case number:          20−33397−KLP


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                             About Debtor 1:                                        About Debtor 2:

1.     Debtor's full name                    Mary M Dudley

2.     All other names used in the
       last 8 years

3.     Address                               6921 Marlowe Rd
                                             Apt 1004
                                             Richmond, VA 23225

4.     Debtor's attorney                     James Bradley Winder Jr.                               Contact phone 804−767−1800
       Name and address                      FerrisWinder PLLC                                      Email: jbwinder@ferriswinder.com
                                             9327 Midlothian TPKE, Suite 1J
                                             Chesterfield, VA 23235

5.     Bankruptcy trustee                    William Anthony Broscious                              Contact phone (804) 741−0400, x202
       Name and address                      341 Dial 877−491−2336 Code: 1768631                    Email: wbroscious@wabtrustee.com
                                             2211 Pump Road
                                             Richmond, VA 23233−3507
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
  Case 20-33397-KLP                      Doc 5 Filed 08/13/20 Entered 08/14/20 00:21:39                                  Desc Imaged
                                              Certificate of Notice Page 2 of 4
Debtor Mary M Dudley                                                                                          Case number 20−33397−KLP


6. Bankruptcy clerk's office                     701 East Broad Street                                  For the Court:
                                                 Richmond, VA 23219
    Documents in this case may be                                                        Clerk of the Bankruptcy Court:
    filed at this address. You may         Hours open Monday − Friday, 9:00 AM − 4:00 PM William C. Redden
    inspect all records filed in this case ET, except on holidays.
    at this office or online at                                                          Date: August 11, 2020
    www.pacer.gov.                         Contact phone 804−916−2400
    McVCIS 24−hour case
    information:
    Toll Free 1−866−222−8029

7. Meeting of creditors                                                                                 Location:
                                                 September 14, 2020 at 10:00 AM
    Debtors must attend the meeting to be                                                               For telephonic 341 creditors
    questioned under oath. In a joint case,      The meeting may be continued or adjourned to a         meeting, dial−in contact
    both spouses must attend. Creditors may
    attend, but are not required to do so.       later date. If so, the date will be on the court       information see 341, notice,
                                                 docket.                                                section 5. For updates, see,
                                                                                                        www.vaeb.uscourts.gov

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or           Filing deadline: November 13,
                                               to challenge whether certain debts are                   2020
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of
                                                   the subdivisions of 11 U.S.C. § 727(a)(2)
                                                   through (7),
                                                   or
                                                 • if you want to have a debt excepted from
                                                   dischargeunder 11 U.S.C § 523(a)(2),
                                                   (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be
                                                   denied under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                      Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property       conclusion of the meeting of
                                                 as exempt. If you believe that the law does not        creditors
                                                 authorize an exemption claimed, you may file an
                                                 objection.

10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.
                                                                                                               For more information, see page 3 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 2
  Case 20-33397-KLP                   Doc 5 Filed 08/13/20 Entered 08/14/20 00:21:39                                      Desc Imaged
                                           Certificate of Notice Page 3 of 4
Debtor Mary M Dudley                                                                                            Case number 20−33397−KLP


12. Exempt property                    The law allows debtors to keep certain property as exempt. Fully exempt property will not be
                                       sold and distributed to creditors. Debtors must file a list of property claimed as exempt. You
                                       may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe
                                       that the law does not authorize an exemption that the debtors claim, you may file an objection.
                                       The bankruptcy clerk's office must receive the objection by the deadline to object to
                                       exemptions in line 9.
13. Local Rule Dismissal               Case may be dismissed for failure to timely file lists, schedules and statements, or to attend
    Warning                            meeting of creditors. (Local Bankruptcy Rules 1007−1, 1007−3, and 2003−1.) Trustee may at
                                       the meeting give notice of intention to abandon property burdensome or of inconsequential
                                       value or intent to sell nonexempt property that has an aggregate gross value less than
                                       $2,500. Objections thereto must be filed pursuant to Local Bankruptcy Rules 6004−2 and
                                       6007−1.
14. Payment of Fees for                Exact Change Only accepted as of February 4, 2008, for payment of fees and services.
    Richmond Case and                  Payment may be made by non−debtor's check, money order, cashier's check or a 'not to
    Adversary Filing and               exceed check' made payable to Clerk, U.S. Bankruptcy Court, or any authorized non−debtor's
    Miscellaneous Requests             credit card.
Electronic bankruptcy notices are delivered faster than the U.S. Mail if you have a PC with Internet connection or a Fax machine.
For more information, go to bankruptcynotices.uscourts.gov or call, toll free: 877−837−3424. Case/docket information available
on Internet @ www.vaeb.uscourts.gov

ATTENTION DEBTORS: Receive your court notices and orders by email through the DeBN. Same−day delivery. Convenient
Access. Free. For more information and to download the request form, go to www.vaeb.uscourts.gov and select the Debtor
Electronic Bankruptcy Noticing link from the ATTENTION DEBTORS DeBN banner.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline            page 3
        Case 20-33397-KLP              Doc 5 Filed 08/13/20 Entered 08/14/20 00:21:39                               Desc Imaged
                                            Certificate of Notice Page 4 of 4
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
In re:                                                                                                     Case No. 20-33397-KLP
Mary M Dudley                                                                                              Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0422-7                  User: cummingsj                    Page 1 of 1                          Date Rcvd: Aug 11, 2020
                                      Form ID: 309A                      Total Noticed: 22


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 13, 2020.
db             +Mary M Dudley,    6921 Marlowe Rd,    Apt 1004,    Richmond, VA 23225-4385
15436603       +Argent Fcu,    5403 Jefferson,   Richmond, VA 23223-6007
15436613       +NMAC,   Pob 660366,    Dallas, TX 75266-0366
15436612       +NMAC,   Attn: Bankruptcy,    Po Box 660366,     Dallas, TX 75266-0366
15436614       +Rappahannock Family Physicians,     418 Chatham Square Office Park,
                 Fredericksburg, VA 22405-2561
15436615       +Rappahannock General Hospital,     C/O Leo J Perk,    PO Box 5370,    Williamsburg, VA 23188-5206
15436617       +United Consumers Inc,    14205 Telegragh Rd,     Woodbridge, VA 22192-4615
15436616       +United Consumers Inc,    Attn: Bankruptcy Dept,     Po Box 4466,   Woodbridge, VA 22194-4466
15436621        Verizon Wireless,    National Recovery Operations,     Minneapolis, MN 55426-0000

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: jbwinder@ferriswinder.com Aug 12 2020 05:55:09        James Bradley Winder, Jr.,
                 FerrisWinder PLLC,    9327 Midlothian TPKE, Suite 1J,    Chesterfield, VA 23235
tr              E-mail/Text: william.broscious@txitrustee.com Aug 12 2020 05:55:44
                 William Anthony Broscious,    341 Dial 877-491-2336 Code: 1768631,     2211 Pump Road,
                 Richmond, VA 23233-3507
15436605       +EDI: CAPITALONE.COM Aug 12 2020 09:08:00       Capital One,    Po Box 30281,
                 Salt Lake City, UT 84130-0281
15436604       +EDI: CAPITALONE.COM Aug 12 2020 09:08:00       Capital One,    Attn: Bankruptcy,   Po Box 30285,
                 Salt Lake City, UT 84130-0285
15436609        EDI: DISCOVER.COM Aug 12 2020 09:08:00       Discover Financial,    Pob 15316,
                 Wilmington, DE 19850-0000
15436606       +EDI: TSYS2.COM Aug 12 2020 09:08:00      Department Store National Bank/Macy’s,
                 Attn: Bankruptcy,    9111 Duke Boulevard,    Mason, OH 45040-8999
15436607       +EDI: TSYS2.COM Aug 12 2020 09:08:00      Department Store National Bank/Macy’s,     Po Box 8218,
                 Mason, OH 45040-8218
15436608       +EDI: DISCOVER.COM Aug 12 2020 09:08:00       Discover Financial,    Attn: Bankruptcy,
                 Po Box 3025,   New Albany, OH 43054-3025
15436611       +E-mail/Text: PBNCNotifications@peritusservices.com Aug 12 2020 05:55:58        Kohls/Capital One,
                 Po Box 3115,   Milwaukee, WI 53201-3115
15436610       +E-mail/Text: PBNCNotifications@peritusservices.com Aug 12 2020 05:55:57        Kohls/Capital One,
                 Attn: Credit Administrator,    Po Box 3043,    Milwaukee, WI 53201-3043
15436618       +EDI: VERIZONCOMB.COM Aug 12 2020 09:08:00       Verizon,    Verizon Wireless Bk Admin,
                 500 Technology Dr Ste 550,    Weldon Springs, MO 63304-2225
15436619       +EDI: VERIZONCOMB.COM Aug 12 2020 09:08:00       Verizon,    500 Technology Dr,
                 Weldon Spring, MO 63304-2225
15436620       +EDI: VERIZONCOMB.COM Aug 12 2020 09:08:00       Verizon Wireless,    Attn: Verizon Bankruptcy,
                 500 Technology Dr, Ste 500,    Weldon Springs, MO 63304-2225
                                                                                               TOTAL: 13

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 13, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 11, 2020 at the address(es) listed below:
              James Bradley Winder, Jr.   on behalf of Debtor Mary M Dudley jbwinder@ferriswinder.com,
               rwferris@ferriswinder.com;fwecfmail@gmail.com;r50498@notify.bestcase.com
              John P. Fitzgerald, III   USTPRegion04.RH.ECF@usdoj.gov
              William Anthony Broscious   wbroscious@wabtrustee.com,
               wbroscious@iq7technology.com;ecf.alert+Broscious@titlexi.com
                                                                                            TOTAL: 3
